Order
PER CURIAM.
Thomas R. Anthony appeals the judgment of his conviction of trafficking in the second degree, § 195.223, after a jury trial in the Circuit Court of Jackson County. He was sentenced as a prior and persistent drug offender, pursuant to § 195.275 and § 195.295.3, to twelve years in the Missouri Department of Corrections, without the possibility of probation or parole. He claims on appeal that the trial court erred in the admission of evidence and in denying his motion for a mistrial based on the State’s alleged discovery violations.
Affirmed. Rule 30.25(b).